Citation Nr: 0729493	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  99-11 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gynecomastia.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a lung disorder, to 
include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to February 
1987 and from November 1987 to November 1991.  He served in 
the Southwest Asia Theater of Operations from April to June 
1991.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 1998 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss for VA 
purposes.

2.  The veteran does not have a current diagnosis of 
gynecomastia.

3.  The veteran does not have a current diagnosis of PTSD.
4.  The veteran's skin problems are etiologically related to 
active service.

5.  The veteran's subjective complaints of fatigue are not 
etiologically related to active service or to an undiagnosed 
illness.

6.  The veteran has chronic obstructive pulmonary disease 
(COPD), which is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  The criteria for service connection for gynecomastia have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).  

4.  The criteria for service connection for a skin rash have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  

5.  The criteria for service connection for fatigue, to 
include as due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).  

6.  The criteria for service connection for a lung disorder, 
to include as due to an undiagnosed illness, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2006); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that he has bilateral hearing loss, 
gynecomastia, and PTSD as a result of active service.  In 
relation to his claim for PTSD, the veteran asserts that he 
was exposed to severe harassment while in enemy territory in 
northern Iraq during the Persian Gulf War.  See November 1991 
VA Form 21-526; VA Forms 21-4138 dated May 1996 and August 
1996; October 1999 hearing transcript.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, hearing loss.  At the time 
of his discharge from active service, the veteran reported 
not knowing whether he had any hearing loss, but denied ear, 
nose or throat trouble.  Audiometric testing revealed hearing 
acuity in the right ear at 15 db at 500 Hz; 0 db at 1000 Hz; 
5 db at 2000 and 4000 Hz; and 10 db at 3000 Hz.  The 
veteran's hearing acuity in the left ear was measured at 25 
db at 500 Hz; 0 db at 1000 and 2000 Hz; 10 db at 3000 Hz; and 
5 db at 4000 Hz.  Clinical evaluation of the veteran's ears 
was normal.  The veteran did report having a tumor, growth, 
cyst, cancer and the examining doctor noted a left breast 
mass found to be gynecomastia.  Surgery, however, was not 
indicated at that time.  The veteran also reported having 
depression or excessive worry; and nervous trouble and the 
examining doctor noted that he had suffered from nervousness 
since childhood, a fact that only provides evidence against 
this claim.  

Clinical evaluation of the veteran's psychiatric functioning 
was normal.  See August 1991 reports of medical examination 
and history.  An October 1991 medical record from the 
surgical clinic indicates that surgery was considered for the 
gynecomastia; it was also noted that the veteran was leaving 
service and the plan was to reconsider surgery.  The 
examining physician also noted that a note was being made for 
possible VA benefit.  

Post-service medical evidence of record consists of VA 
records, which do not reveal that the veteran sought 
treatment for hearing loss, gynecomastia, or psychological 
problems after his discharge from service.  The veteran has 
undergone two VA compensation and pension (C&P) audio 
examinations.  He reported bilateral hearing loss as a result 
of military noise exposure, but did not exhibit hearing loss 
per VA standards on either examination.  See May 1998 
examination report (right ear Puretone thresholds of 10 db at 
500, 1000, 2000, 3000 and 4000 Hz; left ear Puretone 
thresholds of 20 db at 500 and 3000 Hz, 10 db at 1000 and 
2000 Hz, and 15 db at 4000 Hz; speech recognition ability of 
100 percent, bilaterally); January 2007 examination report 
(right ear Puretone thresholds of 10 db at 500 and 4000 Hz 
and 5 db at 1000, 2000 and 3000 Hz; left ear Puretone 
thresholds of 5 db at 1000 Hz and 15 db at 500, 2000, 3000 
and 4000 Hz; speech reception thresholds in good agreement 
with pure tone averages; word recognition ability good (80 
percent bilaterally) for words present at normal conversation 
levels (50dBHL)), providing highly probative evidence against 
this claim.  

As noted above, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Simply stated, the veteran does not meet this 
level of impairment.  

The January 2007 examiner noted that adjudication should be 
based on his pure tone thresholds alone because he is not a 
native English speaker and his word recognition scores are 
lower than anticipated for his pure tone hearing threshold.  
The examiner opined that as the veteran had normal hearing at 
the beginning and end of his tour of duty, and had normal 
hearing on the date of examination, it is as likely as not 
that the veteran's hearing was not affected by his military 
experience, providing additional evidence against this claim.  

The veteran has also undergone two VA medical examinations 
and was diagnosed with mild gynecomastia in April 1998 and 
with moderate, symptomatic gynecomastia in July 2003.  
Neither examiner, however, provided an opinion on the 
etiology of the diagnosed condition.  During a January 2007 
VA C&P miscellaneous endocrine diseases examination, the 
examiner reviewed the veteran's claims folder and noted the 
diagnoses rendered during the previous VA examinations.  The 
examiner also included detailed information regarding true 
gynecomastia from up-to-date online reviews, which define it 
histologically as a benign proliferation of the glandular 
tissue of the male breast and clinically by the presence of a 
rubbery or firm mass extending concentrically from the 
nipple(s).  Fat deposit without glandular proliferation is 
termed pseudogynecomastia.  These two entitles may be 
distinguished by having the patient lie on his back with his 
hands behind his head, at which time the examiner then places 
his or her thumb and forefinger on each side of the breast 
and slowly brings them together.  In true gynecomastia, a 
ridge of glandular tissue will be felt that is reasonably 
symmetrical to the nipple-areolar complex.  In 
pseudogynecomastia, the fingers will not meet any resistance 
until they reach the nipples.  Gynecomastia can usually be 
detected when the size of the glandular tissue exceeds point 
five centimeters in diameter.  

Physical examination of the veteran's breasts in a supine 
position revealed no breast tissue palpable on palpation.  
There was also no mass palpable with the fingers not meeting 
any resistance until they reach the nipple.  In the upright 
position, very mild sagging of the skin of both breasts was 
noted.  The breasts were nontender on exam and no nipple 
abnormality or axillary lymphadenopathy was noted.  The 
veteran was diagnosed with pseudogynecomastia and the 
examiner indicated that the veteran does not have any 
pathological gynecomastia, or any chronic disabling disease 
related to the breasts.  The examiner noted that the veteran 
had been found to have gynecomastia or enlarged breasts since 
active service, but endocrine evaluation then proved to be 
unremarkable and he had no other symptoms suggesting 
hypogonadism.  The examiner reported that the veteran's heavy 
use of alcohol could have initially been contributory.

The Board finds that the examination report above provides 
highly probative evidence against this claim, outweighing 
previous indications of this disorder.  

The veteran has also undergone several extensive VA 
psychological examinations, but has never been diagnosed with 
PTSD.  See April 1998 VA C&P PTSD examination report (no 
evidence of hospitalizations or regular outpatient care; no 
significant stressors; no specific criteria for a diagnosis 
of PTSD); January 2007 VA C&P mental disorders examination 
report.  Rather, he has been diagnosed as having a substance 
use disorder; borderline personality disorder; anxiety 
disorder, not otherwise specified; alcohol/cocaine abuse in 
remission for the last 4-5 years; and impulsive disorder, not 
otherwise specified.  See id.  

The Board notes that service connection for anxiety disorder, 
not otherwise specified, was granted with a 30 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9413, effective May 2, 1996.  See February 2007 rating 
decision.  This issue is not before the Board at this time.   

The evidence of record does not support the veteran's claims 
for service connection for bilateral hearing loss, 
gynecomastia or PTSD.  The application of 38 C.F.R.  § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
In the absence of evidence that the veteran has hearing loss 
per VA standards, true gynecomastia, or PTSD, service 
connection is not warranted and the claims must be denied.  

The veteran also contends that he has a skin rash, fatigue, 
and a lung disability as a result of active service, to 
include as due to an undiagnosed illness as a result of his 
service during the Persian Gulf War.  See November 1991 VA 
Form 21-526; VA Forms 21-4138 dated May 1996 and August 1996; 
October 1999 hearing transcript.  

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2006).  

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2006).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2006).  There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2006).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2006).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2006).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2006).

As noted in the Introduction, the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Therefore, he qualifies for consideration for 
presumptive service connection for disabilities resulting 
from undiagnosed illness or unexplained chronic multi-symptom 
illness.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, fatigue or any pulmonary 
problems, to include a lung disorder, providing limited 
evidence against these claims.  In fact, an August 1991 x-ray 
of the veteran's chest showed the lung fields to be clear 
with no evidence of active inflammatory disease.  The service 
medical records do contain several references to problems the 
veteran had with his skin.  See e.g., health records dated 
June 1988 (skin peeling off of both hands; diagnosed with 
possible unknown dermatological complaint); June 1991 (rash 
on chest, back, arms and legs); July 1991 (rash on various 
parts of body; diagnosed with unknown dermatology complaint); 
August 1991 (rash on hands and feet); and October 1991 (skin 
rashes both arms; depigmented spots).  He also had a cyst 
removed by incision from his left temple.  See February 1991 
and March 1991 health records.  

At the time of his discharge from service, the veteran 
indicated that he did not know whether he had any skin 
diseases, asthma, or chronic cough, and denied having any 
shortness of breath or frequent trouble sleeping.  Clinical 
evaluation of his skin revealed annular lesions on his arms 
and feet but his lungs were normal.  See August 1991 reports 
of medical examination and history.  

Post-service medical evidence reveals that the veteran has 
sought treatment for respiratory problems and problems with 
his skin.  See VA records.  He underwent a VA C&P skin 
diseases examination in April 1998, at which time he reported 
that he has intermittent skin lesions of less severity than 
when he was in service with symptoms such as burning and 
itching but no pain.  

Physical examination at this time revealed hyperpigmented and 
thickened area in the knuckles, but no skin lesion of his 
rash.  The veteran was diagnosed with knuckle pads and the 
examiner reported that no diagnosis could be rendered 
regarding a skin rash since it was not present during the 
examination.  A second VA skin diseases examination was 
conducted in July 2003, at which time the veteran reported 
intermittent lesions occurring two times per year and lasting 
for one week with spontaneous resolution, post-inflammatory 
scaliness left by the rash when it resolves, dryness of the 
skin with changes on hand pigmentation, and a history of a 
nodule on his back which sometimes gets inflamed.  Physical 
examination revealed no rash or vesicles, but there was mild 
dryness of the skin, hyperpigmented patches on the bilateral 
knuckles, and a subcutaneous nodule on the veteran's back.  
The veteran was diagnosed with post-inflammatory 
hyperpigmentation of the knuckles, xerosis (dryness of the 
skin), and epidermoid cyst on the back.  Neither VA examiner 
gave an opinion on etiology.  

During the January 2007 VA endocrine diseases examination, 
the VA examiner conducted a detailed review of the veteran's 
claims folder and noted the diagnoses rendered during the 
previous examinations.  The examiner also noted that the 
veteran's service medical records disclose several visits to 
dermatology for different kinds of lesions, which developed 
after he returned from the Gulf War, as well as a June 1988 
entry for skin peeling off both hands.  On review of the 
service medical records, the examiner indicated that the 
veteran's rash appeared quite episodic and was felt to 
resolve with no specific and persistent treatment.  The 
veteran reported that he develops a rash on his fingers about 
four times per year, which lasts for one week and is 
accompanied by pruritis with no pain.  He denied any scaling 
to the rash and reported that the rash is not like it used to 
be while he was still in service, but that it still bothers 
him.  He also denied using any topical treatment or receiving 
any systemic medications during the past 12 months.  

Physical examination revealed a scar on the left upper 
posterior back from excision of a sebaceous cyst, but no 
recurrent cyst was felt.  On the mid right posterior back 
there was an epidermal or sebaceous cyst measuring one 
centimeter, which was nontender, and several scars on the 
left posterior buttock were noted.  There was dark 
discoloration on the knuckles bilaterally, as well as on the 
dorsal aspect of the left hand.  The veteran also had a 3 
millimeter dark discolored area that he says is from a healed 
blister on the hand.  No active skin rash was noted at the 
time.  

The examiner reported that the veteran's history of episodic 
skin lesions as being related to active service, not found 
during the examination, could not be resolved without 
resorting to mere speculation, providing limited evidence 
against this claim.  

Overall, the Board finds that the evidence of record supports 
the claim for entitlement to service connection for a skin 
rash.  The veteran's service medical records contained 
multiple references to problems related to his skin, which 
many times were not able to be diagnosed.  Furthermore, the 
post-service medical evidence reveals that the veteran 
continues to complain of rashes and has had several cysts.  
See VA records.  While the Board acknowledges that the 
veteran has not manifested a rash during any of the VA 
examinations, it finds that he has consistently reported 
recurrent symptoms similar to those that were manifested in 
service and also finds that he is competent to describe these 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is competent to describe the physical 
manifestations of his/her disease or disability).  In 
addition, although the January 2007 VA examiner could not 
provide an opinion on the etiology of the veteran's skin 
conditions without resorting to speculation, it was confirmed 
that the veteran had been seen on several occasions during 
service.  

In light of the foregoing, the Board resolves reasonable 
doubt in the veteran's favor and finds that service 
connection for a skin rash is warranted.  See 38 C.F.R. 
§ 3.102 (2006).  As service connection has been granted on a 
direct basis, there is no need to discuss whether service 
connection should be granted as due to an undiagnosed 
illness.  

As for the veteran's remaining claims, the evidence of record 
does not support entitlement to service connection for 
fatigue or a lung disorder, to include as due to an 
undiagnosed illness.  The veteran has undergone two 
examinations in connection with these claims.  In April 1998, 
the veteran reported breathlessness, particularly associated 
with common colds or on usual exertion, during service, but 
indicated he did not pay much attention to these symptoms.  
He also reported having a chronic cough, mostly dry, but 
denied any history of wheezing.  

The veteran acknowledged a history of one half pack of 
cigarette smoking per day for about 15 years. 

He reported a dull pain in the entire left hemithorax since 
1996, usually in coughing but occurring independently at 
times without sputum production.  The examiner reported that 
there was no history of fever or night sweats, weight loss or 
gain, hypersomnolence, or hemoptysis.  The examiner also 
noted that the veteran was not on any specific therapy, that 
there was no evidence of malignancy, pulmonary hypertension, 
right ventricular hypertrophy, cor pulmonale, congestive 
heart failure, respiratory failure, or chronic pulmonary 
thromboembolism, and that there were no residuals of 
pulmonary embolism.  The veteran was diagnosed with COPD with 
moderate airway obstruction, unresponsive to dilator; severe 
hyperinflation and air trapping; normal blood gases.  

During a July 2003 examination, the veteran reported that he 
had deteriorated since the April 1998 examination, 
particularly in the ease with which he became short of breath 
on walking at fast rate or going up a flight of stairs.  
Although he had stopped all cigarette smoking, he felt he was 
coughing more and producing clear, whitish sputum.  The 
veteran's lungs were essentially unchanged, but a chest x-ray 
and pulmonary function tests (PFTs) were requested to 
document any changes that may have become evident in his 
functions.  PFTs subsequently revealed normal spirometry and 
mild hyperinflation.  

During the January 2007 endocrine diseases examination, the 
VA examiner discussed the veteran's complaints of fatigue and 
a lung disability and conducted a review of the claims folder 
in relation to these issues.  The veteran reported that since 
his return from the Persian Gulf, where he stayed for two to 
three months in 1991, he had developed breathlessness on 
moderate exertion and a chronic cough, mostly dry and 
nonproductive.  He indicated that his condition has 
progressed over the years and has prevented regular exercise.  

The veteran acknowledged that he had smoked one-half to one 
pack of cigarettes per day since he was 16 years old.  

The veteran denied being hospitalized for any pneumonia but 
had been treated about two to three times a year for 
bronchitis.  The examiner noted PFTs conducted in 1998 showed 
COPD, which was not responsive to bronchodilators, and also 
noted that a lung examination at that time was unremarkable.
  
The veteran was diagnosed with moderate COPD.  The examiner 
indicated that the first documentation of this diagnosis was 
during the 1998 VA examination and that the veteran had 
typical symptoms and a long history of cigarette smoking.  
Service medical records did not show any signs of this 
disease, with two entries noted for minor cold symptoms, and 
there were no available records related to his lung condition 
from 1991 to 1998.  

The examiner opined that this condition is less likely as not 
a result of active service and more likely a result of the 
veteran's chronic nicotine use.  The Board finds this medical 
opinion is entitled to great probative weight, providing 
evidence against this claim. 

The examiner also indicated that the veteran has fatigue, 
which is a purely a subjective complaint.  The examiner 
opined that the veteran's diagnosis of moderate COPD is a 
more obvious reason for his fatigue and that without any 
other supportive symptoms of chronic fatigue syndrome, this 
complaint is not likely a result of active service or a 
result of an undiagnosed illness related to Persian Gulf 
Service.  See January 2007 VA C&P endocrine diseases 
examination report.  

Based on the opinions provided by the VA examiner in January 
2007, the Board finds that service connection for fatigue and 
a lung disability is not warranted on either a direct basis 
or as due to an undiagnosed illness.  As an initial matter, 
the veteran has been diagnosed with moderate COPD and, 
therefore, has a lung disability attributed to a known 
clinical diagnosis.  Moreover, the VA examiner opined that 
the veteran's COPD is less likely a result of active service 
and more likely a result of his cigarette use.  Secondly, the 
VA examiner opined that the veteran's moderate COPD is a more 
obvious reason for his subjective complaint of fatigue.  The 
examiner also reported that in the absence of any other 
supportive symptoms of chronic fatigue syndrome, fatigue is 
not likely a result of active service or a result of an 
undiagnosed illness.  

In the absence of an opinion linking the diagnosis of 
moderate COPD to active service, and in light of the opinion 
linking the veteran's complaint of fatigue to the diagnosis 
of COPD rather than to service or an undiagnosed illness, 
service connection must be denied for fatigue and a lung 
disability.  See 38 C.F.R. § 3.303 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal concerning his claims for service 
connection originates from a September 1998 rating decision.  
It is acknowledged that the veteran was not provided with 
section 5103(a) notice concerning this claim until after the 
issuance of the rating decision that is the subject of this 
appeal.  The claim, however, was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000.  Moreover, the issues were remanded in January 
2001 in order to effect compliance with the duties to notify 
and assist.  

Pursuant to the remand, the veteran was informed of what 
evidence was necessary to support his claims for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See October 2002 letter.  He was later informed of 
the need to provide any evidence in his possession pertinent 
to the claims in an April 2007 statement of the case (SOC).  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187.  The veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection in a March 2006 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding any notice deficiency, the Board finds that the 
presumption of prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been met 
as the RO obtained the veteran's service medical records from 
his second period of service and, after attempting to obtain 
records from the first period from the National Personnel 
Records Center, was informed that they were not on file at 
that location.  See June 2006 request for information.  The 
RO also obtained the veteran's VA treatment records and the 
veteran was afforded several appropriate VA examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

Regarding the search for documents in service, the Board must 
note that the veteran does not have bilateral hearing loss 
for VA purposes, that the veteran does not have a current 
diagnosis of gynecomastia, that the veteran does not have a 
current diagnosis of PTSD, and that the veteran's skin 
problems are etiologically related to active service.  Based 
on these findings, additional records from service, assuming 
then could be found, would not provide a basis to grant any 
of these claim (that have not already been granted).  
Regarding the lung disorder and fatigue issue, the cause of 
these problems has been clearly indicated.  Therefore, 
searching for more records in this case serves no 
constructive purpose. 

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for gynecomastia is denied.  

Service connection for PTSD is denied.

Service connection for a skin rash is granted.

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.

Service connection for a lung disorder, to include as due to 
an undiagnosed illness, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


